Citation Nr: 0427913	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-03 744A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California, which continued the veteran's previously 
assigned disability rating of 20 percent for lumbar strain, 
and denied service connection for post-traumatic stress 
disorder (PTSD).

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required by the appellant.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected lumbosacral strain is 
characterized by no ankylosis of the spine, with objective 
findings of moderate limitation of motion, with a medical 
opinion that the veteran loses approximately 50 percent of 
his functionality due to pain during flare-ups.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, but no 
higher, for lumbosacral strain have been met, effective from 
June 10, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5295 (2002), Diagnostic Codes 5292, 5295 (2003), 68 
Fed. Reg. 51,454, et seq. (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1997, the veteran underwent VA examination.  He 
indicated that he initially hurt his back when he slipped in 
service while carrying a heavy object.  He complained of 
continuous low back pain, which radiated to his right heel.  
He said his right leg gave out once every two to four months.  
The pain was constant and mild, and became severe with 
bending, lifting heavy weights, or for no reason.  He stated 
that he had lost about one day of work per week due to his 
back pain, over the previous nine months.  He could sit for a 
few minutes before needing to reposition.  The veteran could 
walk for 30 minutes and could stand for an hour without pain.  
He previously had undergone physical therapy.  He reported 
twice weekly muscle spasms at work that lasted all day.

On examination, there was mild diffuse tenderness in the 
lumbar spine, particularly on the right paravertebral 
musculature in the area of the 5th lumbar vertebra and 
1st sacral segment.  There was spasm in the musculature of 
the lumbar spine, bilaterally.  Range of motion of the lumbar 
spine revealed the veteran was able to forward flex to 45 
degrees pain-free, with pain from 45 to 90 degrees.  He could 
not flex further than 90 degrees, due to severe pain.  
Extension of 15 degrees caused pain.  Right lateral flexion 
to 20 degrees and left lateral flexion to 15 degrees caused 
pain.  There was bilateral rotation to 30 degrees.  The 
assessment was lumbar strain.

A February 1999 X-ray report shows that the disc spaces in 
the veteran's back were reasonably well maintained.  There 
was no evidence of significant disc bulge or disc herniation.  
There was no evidence of central or neural foraminal 
stenosis.  The impression was a normal MRI scan of the lumbar 
spine.

In May 1999, the veteran underwent VA examination.  He 
complained of constant soreness.  His low back pain symptoms 
had never resolved over the years.  He suffered acute spasm 
with any twisting, turning, or prolonged standing, and when 
symptoms were worse, he experienced radicular pain down both 
legs.  This occurred every three to four months, and caused 
him to miss 10-15 days of work.

On clinical evaluation, the veteran could walk on his heels 
and toes with some discomfort.  There was significant 
paraspinal spasm from the lumbosacral area up to the mid 
thoracic spine.  Range of motion was - flexion to 40 degrees, 
extension to 5 degrees, right and left flexion 15 degrees 
bilaterally, and rotation 15 degrees on the right and left.  
Straight leg raising was positive for pain at 80 degrees 
bilaterally.  The veteran had normal two-point and vibratory 
sensation in both lower extremities.  The assessment was 
lumbosacral strain with acute paraspinal spasm, a normal June 
1999 MRI, and an old compression fracture of the 12th 
thoracic vertebra.  The examiner commented that, with respect 
to the "Deluca" factors, the veteran could expect a 20 
percent impairment.  See DeLuca v. Brown, discussed below in 
the analysis.

In September 2000, the veteran again underwent VA 
examination.  He described suffering spasms in the right and 
left paraspinous musculature with activities such as bending 
or lifting.  He had pain in the low back with walking more 
than a quarter of a mile.  He had difficulties doing daily 
activities such as picking up his child.  In the past, he had 
taken physical therapy for strengthening exercises, but this 
had not been successful in permanent release of his pain.  He 
denied bowel and bladder incontinence, or radiation of the 
pain into the lower extremities.

On examination, the veteran was nontender to palpation.  
There was no visible scoliosis.  Forward flexion was 0 to 55 
degrees.  Extension was to 30 degrees.  Right and left 
flexion was to 30 degrees.  Left and right rotation was from 
0 to 30 degrees.  All range-of-motion exercises produced pain 
across the right and left paraspinous musculature.  He was 
able to heel and toe walk with slight discomfort across the 
lumbar spine.  Straight leg raising was positive at 45 
degrees bilaterally for pain in the anterior knees.  There 
was no stated pain in the lumbar spine with straight leg 
raises.  A February 1999 MRI of the lumbar spine was normal, 
showing disk spaces well maintained, without evidence of 
significant disk bulge or disk herniation, and no evidence of 
central or neuroforaminal stenosis.

In June 10, 2003, the veteran again underwent VA examination.  
The examination report indicates the veteran's claims file 
was reviewed.  The veteran complained of off-and-on back pain 
since his discharge from service.  It varied in placement and 
radiated down the right leg to the knee area, and rarely 
radiated down the left leg to the heel.  The veteran had no 
cauda equina symptoms, and did not use ambulatory aids, but 
felt that he might soon need them.  He occasionally wore an 
elastic back brace when he had increased back pain, but not 
as prevention.  He stated that he had been a mail processor, 
and missed 60 days of work a year in that job.  He could only 
walk one block before needing to sit down.  He could not 
engage in certain sports, but normally performed his 
activities of daily living.

The veteran appeared uncomfortable during the interview and 
examination.  He arose carefully from the exam waiting sofa, 
placing his weight on his arms to stand up.  He gait was 
antalgic, favoring the right lower extremity.  There was a 
very minimal thoracolumbar scoliosis, with concavity to the 
right.  The veteran's shoulders were level.  The veteran had 
a rather wide-based stance and gait.  He had tenderness to 
palpation of the right lumbar musculature on examination.  No 
spasm was present.  The veteran forward flexed his back to 20 
degrees initially, where he stated there was pain.  He then 
further forward flexed to 60 degrees.  Back extension was 
limited to 15 degrees due to pain.  Lateral bending was 15 
degrees bilaterally, secondary to pain in the right lumbar 
musculature.  Rotation was 20 degrees bilaterally due to pain 
in the right lumbar musculature.  The veteran could raise up 
on his tiptoes but had difficultly on his heels.  Heel-shin 
maneuvers were done with difficulty due to pain in the lower 
back.  Heel-to-toe walking was normal but exacerbated the 
veteran's pain.  Straight leg raises in the sitting position 
were negative.  Straight leg raises in the recumbent position 
showed lower back pain in the right leg at 45 degrees and in 
the left leg at 60 degrees.  Sensory testing was normal to 
light touch, pressure, and vibration in the lower 
extremities.  The diagnosis was lumbosacral strain.  The 
"DeLuca" factor for the back was described as a 20 degree 
loss of flexion and 5 degrees loss of extension, lateral 
bending, and rotation due to pain and flare-up of pain.  
There was no excess fatigability, weakened movement, or 
incoordination.  The examiner estimated that the veteran 
would be at least 50 percent more functionally limited with a 
flare-up of pain as compared to his baseline activities.  X-
rays of the veteran's back showed that the lumbar lordosis 
was preserved.  No fractures or subluxations were identified.  
No significant degenerative changes were appreciated, and the 
soft tissues appeared normal.  The radiological impression 
was an unremarkable study.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2003 and March 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
February 1999 statement of the case (SOC) and January 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2003 SSOC contained the new reasonable doubt and duty-to-
assist regulations codified at 38 C.F.R. §§ 3.102, 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Lumbosacral Strain

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that the words "slight," moderate," and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

When a law or regulation changes during the pendency of a 
claim for VA benefits and the regulation substantively 
affects the claim, the claimant is entitled to resolution of 
his claim under the version of the regulation that is most 
advantageous to him.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Moreover, in VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000), 
the General Counsel held that, when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  Id.  A review of the record 
demonstrates that the January 2004 SSOC contained the amended 
regulations.  Therefore, the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that the veteran's service-connected low 
back disability is currently evaluated as 20 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5292 (2003).  Under this code, a 40 percent 
evaluation is warranted where the limitation of motion of the 
lumbar spine is severe.  Id.  An evaluation of 20 percent is 
warranted for moderate limitation of motion of the lumbar 
spine, and a 10 percent rating is warranted for slight 
limitation of motion of the lumbar spine.  Id.

The Board finds that the veteran's low back disability is 
manifested by no more than "moderate" limitation of motion 
in the lumbar spine.  In this regard, we note that the report 
of his June 2003 VA examination showed that the veteran's 
range of motion was forward to 60 degrees and backward to 15 
degrees.  The veteran extended 15 degrees laterally on the 
right and the left.  Although these results suggested some 
limitation in motion of the lumbar spine, they were not 
indicative of severe limitation of motion as to warrant the 
next higher evaluation of 40 percent, the maximum disability 
rating under this diagnostic code.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of low back pain.  In the June 2003 VA examination 
report, the examiner indicated, in evaluating the veteran 
under the criteria of DeLuca, that the veteran would lose at 
least 50 percent of his functionality during flare-ups.  The 
examiner also enumerated the loss of range of motion the 
veteran would experience during flare-ups.  As noted above, 
the veteran's objectively reported low back symptomatology 
does not warrant a higher rating than the currently assigned 
20 percent.  However, based upon the examiner's estimate as 
to the impact of flare-ups, which occur outside the 
examination setting, the Board will exercise our discretion 
to determine that the evidence is in approximate balance in 
that regard.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected 
lumbosacral strain are better contemplated by an increase in 
the veteran's disability rating to 40 percent, the next 
higher, and maximum, evaluation under DC 5292.  38 C.F.R. §§ 
3.102, 4.3, 4.40, 4.45; DeLuca v. Brown, supra.

In a further effort to afford the veteran the highest 
possible evaluation, the Board has examined all other 
diagnostic codes pertinent to the lumbar spine.  Here, the 
Board notes that the diagnostic code for lumbosacral strain 
awards a maximum disability rating of 40 percent, an 
evaluation the veteran now receives pursuant to this 
decision.  38 C.F.R. § 4.71a, DC 5295 (2003).  Further, there 
is no evidence that the veteran has ever been diagnosed with 
ankylosis of the lumbar spine.  Thus, DC 5289 is not for 
application.  There is also no evidence indicating that the 
veteran has been diagnosed with intervertebral disc syndrome.  
Therefore, DC 5293 also does not apply.

Here, the Board notes that the regulations regarding diseases 
and injuries to the spine were revised effective September 
26, 2003.  Under these revised regulations, the back 
disability is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  Diseases and injuries to the spine are to be 
evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease-

Unfavorable ankylosis of the entire spine...100%

Unfavorable ankylosis of the entire thoracolumbar 
spine...50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine...40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine...30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis...20%

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height...10%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes-

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months...60%

With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months...40%

With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months...20%

With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 
12 months...10%

68 Fed. Reg. 51,454, 451, 465 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243).

The veteran cannot receive a rating in excess of 40 percent 
under these revised regulations because the medical evidence 
of record does not show that the veteran was diagnosed with 
unfavorable ankylosis of the entire thoracolumbar spine or 
that he had incapacitating episodes with a total duration of 
at least six weeks in the previous year.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  In this respect, the Board notes that 
the medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his low back disability.  In sum, there 
is no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment, attributable solely to 
the veteran's back disability.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In view of the foregoing, the Board grants an increased 
rating, to 40 percent, for the veteran's lumbosacral strain 
disability.  The appropriate effective date for this increase 
is June 10, 2003, the date of the VA examination on which the 
Board has determined that an increase is supported by the 
evidence.

ORDER

A 40 percent disability rating for lumbosacral strain is 
granted, effective from June 10, 2003, subject to the laws 
and regulations governing the payment of monetary awards.


REMAND

As noted above, VA has published regulations implementing 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  Consistent with the 
new duty-to-assist regulations, after reviewing the veteran's 
case, the Board believes that additional evidentiary 
development is needed prior to final appellate consideration 
of his claim with regard to post-traumatic stress disorder.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The evidence on file indicates the veteran was diagnosed with 
PTSD during his June 2003 VA examination.  While the examiner 
qualified this by indicating that the veteran's PTSD symptoms 
fell short of a compensable rating, he, nevertheless, was 
diagnosed with the disorder.

Given this diagnosis, VA must attempt to verify the veteran's 
claimed stressors, since he has not been shown, nor does he 
claim, to have engaged in combat with the enemy.  The claims 
file does not demonstrate that the RO attempted to verify the 
veteran's stressors.  The veteran's personnel and ship 
records should be obtained, if possible, and used in 
attempting to verify his claimed stressors.  If necessary, 
the RO should request the assistance of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
attempting to locate corroborative evidence of the veteran's 
claimed in-service stressors.

If any obtained records or the USASCRUR corroborates one of 
the veteran's claimed in-service stressors, the question next 
presented is whether such a stressor is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  The descriptive definition of a stressor in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, it is inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and ensure 
that all VCAA notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable legal 
precedent.

2.  The veteran should be requested to provide the 
names, addresses, and approximate dates of treatment 
for all health care providers who may possess 
additional records pertinent to his claim.  With any 
necessary authorization from the veteran, the RO 
should attempt to obtain and associate with the 
claims file any records identified by the veteran 
that are not already of record.

3.  The RO should contact the veteran and request 
that he provide any additional specifics, e.g., 
approximate date(s), location(s), and name(s) 
associated with his alleged stressful incidents in 
service, to include those discussed in his March 
1999 stressor statement.  Thereafter, the RO should 
review the file and prepare a summary of all the 
claimed stressors.  The summary and all associated 
documents, to include the veteran's stressor 
statement, should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) 7798 
Cissna Road, Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to provide any 
information that might corroborate the veteran's 
alleged in-service stressors including, but not 
limited to, providing a copy of unit histories for 
the veteran's unit(s).  The RO should also attempt 
to obtain personnel records of the veteran and ship 
records of the U.S.S. Independence (CV-62) in an 
attempt to verify his claimed stressors.

4.  Assuming the RO verifies at least one of the 
veteran's claimed stressors, the RO should schedule 
the veteran for an examination by a VA psychiatrist 
experienced in evaluating PTSD, to determine the 
diagnoses of all psychiatric disorders that are 
present.

a.  The RO should give the examiner a complete 
and accurate account of the stressors that it 
has determined are established by the record, 
and the examiner must be instructed that only 
those events may be considered for the purpose 
of determining whether in-service stressors were 
severe enough to have caused the current 
psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied by the in-service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria contained 
in DSM-IV.

b.  If the veteran is found to have PTSD, the 
examiner is requested to identify the diagnostic 
criteria, including the specific stressor or 
stressors supporting the diagnosis.

c.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion as to 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
the veteran's diagnosed psychiatric illness is 
directly related to his military service, with 
reference to any in-service manifestations of 
the diagnosed disorder, or whether such a 
relationship is unlikely (i.e., less than a 50-
50 probability).

d.  A complete rationale should be given for all 
opinions and conclusions expressed.  The claims 
file, including a copy of this Remand, should be 
made available to the examiner before the 
examination, for proper review of the medical 
history.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  If 
the benefits sought on appeal remain denied, the 
veteran and his representative should be provided 
with an SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the January 2004 SOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



